43DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 13, 16-21, are pending and being examined.

Response to Amendment
The previous rejection of Claims 14 and 15 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b); i.e., the claim language results in a claim which is not a proper process claim under 35 U.S.C. § 101. See MPEP 2173.05(q) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 14, 15 and 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-6, and 10-19, under 35 U.S.C. 103 as being unpatentable over WO 2016/188890 A1 in which the below citations are directed to the US publication, US 2018/0163043 A1 to Onda et al. (hereinafter Onda) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-7, and 10-19, under 35 U.S.C. 103 as being unpatentable over JP 2010-070626 A to Kiyono et al. (hereinafter Kiyono) is/are withdrawn in light of the Applicant’s amendments. 

The previous rejection of Claims 1-3, 6, 7, 10, and 12-19, under 35 U.S.C. 103 as being unpatentable over CN 105440601 A to Wu. (hereinafter Wu) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 4, 5, 8 and 9, under 35 U.S.C. 103 as being unpatentable over Onda, Kiyono or Wu, as applied to claim 1, and in further view of US 2008/0269400 A1 to Chakravarti et al. (hereinafter Chakravarti) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 12, 13, 19-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-070626 A to Kiyono et al. (hereinafter Kiyono) and in further view of US 2004/0138381 A1 to Blasius Jr. et al. (hereinafter Blasius).

Regarding claims 1-4, 6, 7, 12-13, 16-21, Kiyono teaches a polyester composition for molded articles comprising 29-84 wt% of polybutylene terephthalate (i.e. PBT), 5-60 wt% of a polyester of terephthalic acid and 1,4-cyclohexandimethanol (i.e. PCT), 10-50 wt% of a reinforcing fiber, 1-20 wt% of a block copolymer of a polyalkyl methacrylate and butyl acrylate (See abstract), and may contain 0.1-1.0 parts of an epoxy compound per 100 parts of the polyester composition (i.e. 0.1-1.0 wt%), (para 37-38). Kiyono also teaches the PBT is a homopolymer PBT having an intrinsic viscosity of 0.81 dl/g (i.e. 81 cm3/g) (para 62), or a range of 0.36-1.6 dl/g (para 20), which correlates to 36-160 cm3/g, the PCT is derived from terephthalic acid and 100% mol of 1,4-cyclohexandimethanol (para 64), and can further include other repeating units such as isophthalic acid or ethylene glycol (para 24). Kiyono further teaches the epoxy compound can be an epoxidized styrene elastomer or an ethylene-glycidyl methacrylate copolymer (para 68-70). The composition is also obtained by melt mixing all the above components (para 46) for molded articles (para 49-51) and can further include additives such as stabilizers (para 42), which meets claims 12-16 and 19.The above PBT meets the PBT cited in claims 1-4, the above PCT meets the claimed PCT cited in claims 1, 6, and 7, and the above epoxy compounds meet the claimed epoxy compatibilizer cited in claims 1, and 10.
The above wt% amounts also overlaps and meets the claimed wt% range cited in claims 1, 17 and 18. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Kiyono does not explicitly teach wherein the epoxy compatibilizer has an epoxy equivalent weight form 150-280 g/eq. 
However, Blasius teaches a chain extender made from epoxy functional (meth)acrylic monomers and styrenic and/or (meth)acrylic monomers (See abstract), used for polyester molded products (para 2) which is the same field of polyester molded compositions cited above in Kiyono. Blasius further teaches the chain extenders is a polymer obtained from styrene and glycidyl methacrylate and has an EEW of 209.72 g/eq, a number average epoxy functionality (Efn) of 9.92, a weight average epoxy functionality (Efw) 24.2, and a Mw of 5076 (See chain extender B, Table 1, para 67-68), which meets the claimed component c). Blasius further teaches the epoxy functional chain extender, when added to PBT resins, will act as a process aid by reducing moisture sensitivity and improving melt viscosity (para 64). 
It would have been obvious to use the epoxy functional chain extender of Blasius for the epoxy compound of Kiyono because Blasius teaches the same field of polyester molded compositions cited above in Kiyono, and Blasius further teaches the epoxy functional chain extender, when added to PBT resins, will act as a process aid by reducing moisture sensitivity and improving melt viscosity (para 64).

Regarding claim 5, Kiyono silent regarding number average molecular weight for the PBT.
However, Kiyono teaches a substantially identical PBT homopolymer having the claimed viscosity range of 36-160 cm3/g. 
Thus, one skilled in the art would have a reasonable expectation for the PBT resin of Kiyono with a viscosity of 36-160 cm3/g to have the claimed number average molecular weight because it is a substantially identical PBT resin with the overlapping claimed viscosity of 90-160 cm/g, since it is well known in the art that molecular weight and viscosity are directly related. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claims 4, 5, 8 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyono and in further view of Blasius, as applied to claim 1, and in further view of US 2008/0269400 A1 to Chakravarti et al. (hereinafter Chakravarti).

Regarding claims 4, 5, 8 and 9, as cited above and incorporated herein Kiyona in view of Blasius teaches claim 1.
Kiyona does not explicitly teach the molecular weight of the PCT. 
However, Chakravarti teaches a polyester-polycarbonate polymer composition used in extruded molded articles (See abstract), which is in the same field of endeavor of polyester molded articles as cited above in Kiyona. Charkravarti further teaches the polyester includes two different polyesters such as PBT and PCT in an amount of 60% PBT, 10% PCTG or PCT and 30% PC, (See examples, Table 3, para 65-66). Charkravarti also teaches the PBT has a Mw of 105,000 and the PCTG or PCT to have a Mw of 70,000, (Table 1, para 61).
It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amounts of molecular weights would be a polydispersity index of greater than 1. Thus, based on the Mw range of Chakravarti, one skilled in the art would have expected for the polydispersity index of a polymer to be equal to or greater than 1, which correlates the number average molecular weight (Mn) ≤ than 105,000 for the PBT and an Mn  ≤ 70,000 for the PCT or PCTG. This overlaps with the claimed range and thus meets the claim.  See MPEP 2144.05.
Chakravarti further teaches the compositions with the combination of PBT and PCTG are clearer (para 66).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the PBT and PCTG/PCT having the molecular weights in Chakravarti for the PBT and PCT of Kiyona because Chakravarti teaches the same field of endeavor of polyester molded articles as cited above in Kiyona and Chakravarti further teaches the compositions with the combination of PBT and PCTG are clearer (para 66).
Regarding the viscosity of PBT and PCT, as cited above, Chakravarti teaches a substantially identical PBT and PCT having an Mn range that overlaps with the claimed range. 
Thus, one skilled in the art would have a reasonable expectation for the PBT and PCT of Chakravarti to have the claimed viscosity because Chakravarti teaches a substantially identical PBT and PCT having an Mn range that overlaps with the claimed range and it is well known in the art that molecular weight and viscosity are directly related. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive in part. 
On page 7-9, the Applicant argues that Kiyono (JP’626) requires reinforcing fibers and the claims provide for moldings without reinforcing fibers. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without reinforcing fiber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 9, the Applicant also argues improved properties by the epoxy component having an eew of 150-280 g/eq. This is not persuasive because the Applicant’s Table only shows examples with one example of Joncryl ADR 4368 having an eew of 280 g/eq and is a styrene/glycidyl methacrylate, at a wt% amount of 0.25 and 1. This does not commensurate in scope with the broader claims of component c) of epoxy functional methacrylic monomer and styrenic or methacrylic acid monomers with an eew of 150-280 g/eq and a wt% amount of 0.05-1.8%. Thus, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766